Case 3:19-cv-00925-JPG Document 35 Filed 08/04/20 Page 1 of 1 Page ID #206




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


LYNETTE R. BLUM,
Plaintiff,

v.                                                                 Case No. 19–CV–00925–JPG

HEALTH CARE SERVICE CORPORATION
and
DEANNE M. WEISS,
Defendants.

                                        JUDGMENT

      This matter having come before the Court, and the parties having stipulated to dismissal,

      IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Lynette R. Blum’s

Complaint against Defendants Health Care Service Corporation and DeAnne M. Weiss is

DISMISSED WITH PREJUDICE.


Dated: Tuesday, August 4, 2020                     MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
